internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom p si plr-108164-99 date date index nos number release date re legend dear estate executor trustee trust decedent date date court date a b charity c x we received your letter dated submitted on behalf of estate of which you are executor rulings are sought concerning the application of sec_2055 of the internal_revenue_code to the proposed reformation of trust of which you are trustee this letter responds to that request the facts and representations submitted are summarized as follows decedent died on date decedent’s will dated date was admitted to probate by court on date article two c of the will provides that a percent of the residuary_estate is to be distributed outright to certain named individuals article two d of the will provides that the remaining b percent of the residuary_estate is to be held in trust for a period of ten years and the income is to be distributed during that period to eleven named charities in such amounts as the trustee shall determine in the trustee’s sole discretion article two d of the will further provides that one of the named charities charity shall receive the sum of dollar_figurec per year for a period of four years donated in the memory of a certain named individual for the purposes of establishing a scholarship in addition article two d of the will provides that upon the tenth year of the trust the trustee shall distribute fifty percent of trust equally among the named charities article two e of the will provides that if any of the named charities is not a qualified charitable_organization as described in the internal_revenue_code_of_1986 as amended at any time when any principal or income of the trust is to be distributed to it the trustee shall distribute such principal or income to one or more organizations then described as a qualified charitable_organization as the trustee shall select and in amounts that the trustee shall determine in the trustee’s sole discretion article two f of the will provides that the remaining fifty percent of trust shall be distributed to certain named individuals the transfer to trust as it is currently written does not qualify for the estate_tax charitable deduction under sec_2055 because the charitable lead_interest is not in the form of a guaranteed annuity or a fixed percentage distributed annually of the fair_market_value of the property see sec_2055 further the provision in article two d of the will for the four yearly payments of dollar_figurec to charity is ambiguous specifically the provision relating to the four yearly payments is included in the same paragraph as the provision for the ten-year income_interest to the eleven charities as well as the provision for distribution upon the tenth year of trust it is thus possible that the provision for charity could be interpreted to commence either in the first year of the trust or commence after ten years the trustee proposes to petition court to reform the trust pursuant to sec_2055 pursuant to the proposed reformation trust will be divided into two trusts trust a and trust b each to be funded equally with one-half of the b percent share of the residuary_estate in addition the petition will request that the court construe the provision for the payments of dollar_figurec for the scholarship as providing that the payments commence immediately as of the date of decedent’s death trustee of trust will also serve as trustee of trusts a and b under the proposed petition trust a for a ten year period will pay a unitrust_amount equal to six percent of the net fair_market_value of the assets in trust a as determined on the first day of each year to the charitable beneficiaries at the end of ten years the trustee will be required to distribute the remaining trust principal to the named individual beneficiaries under trust a as reformed the obligation to pay the unitrust_amount begins as of the date of decedent’s death but payment may be deferred from that date to the end of the tax_year of trust a in which it is funded payments of the unitrust_amount shall be made in quarterly installments the payments are to be made first from the net_income of trust a and from principal to the extent that income is not sufficient any net_income in excess of the unitrust_amount not paid out shall be added to principal trust a will also provide that for any short tax_year and for the year trust a terminates the trustee shall prorate the unitrust_amount on a daily basis if the net fair_market_value of trust a assets is incorrectly determined by the trustee for any valuation_date the trust shall pay to the applicable recipients of the unitrust_amount in the case of an undervaluation or be repaid by the applicable recipients of the unitrust_amount in the case of an overvaluation an amount equal to the difference between the amount which the trust should have paid such recipients if the correct value were used and the amount which the trust actually paid such recipients trust a will further provide that the trustee shall make distributions at such time and in such manner as not to subject trust a to tax under sec_4942 the trustee is prohibited from engaging in any act of self-dealing as defined in sec_4941 and shall not make any taxable_expenditures as defined in sec_4945 the trustee of trust a is further prohibited from making any investments that jeopardize the charitable purpose of the trust within the meaning of sec_4944 or retain any excess_business_holdings within the meaning of sec_4943 the trustee of trust b will pay all trust income to the charitable beneficiaries for the ten-year period after ten years the trustee will distribute the remaining trust principal to the charitable beneficiaries with respect to the dollar_figurec to be paid to charity the petition seeks an order authorizing the trustee of trust a to pay one-half of dollar_figurec each year out of the unitrust_amount to charity for four years and the balance of the unitrust_amount if any will be allocated among the named charities as the trustee in his discretion shall determine the petition also seeks an order authorizing the trustee of trust b to pay one-half of dollar_figurec each year to charity for four years out of trust income to the extent thereof and out of trust principal to the extent income is not sufficient the trustee of trust b would pay the balance of trust b income if any to the named charities to be allocated among them as the trustee in his sole discretion shall determine the following rulings are requested the proposed reformation of trust will be a qualified_reformation within the meaning of sec_2055 proposed trust a will qualify as a charitable_lead_unitrust and charitable deduction under sec_2055 after the reformation the bequest to trust b will qualify for the estate_tax ruling_request sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that where an interest in property passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent’s death in the same property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use not described in sec_2055 no deduction is allowed under sec_2055 for the interest that passes or has passed to the person or for a use described in sec_2055 unless a in the case of a remainder_interest the interest is in a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_2055 provides that a deduction shall be allowable for any qualified_reformation sec_2055 defines the term qualified_reformation to mean a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if - - i any difference between i the actuarial value determined as of the date of the decedent’s death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii the change is effective as of the decedent’s death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent’s death but for sec_2055 sec_2055 provides that generally the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides in part that sec_2055 does not apply to any interest if not later than days after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed a judicial proceeding is commenced to change the interest into a qualified_interest sec_2055 defines the term qualified_interest to mean an interest for which a deduction is allowable under sec_2055 sec_2055 provides that the deduction referred to in subsection a shall not exceed the amount of the deduction which would have been allowable for the reformable_interest but for paragraph prior to reformation the income_interest and remainder_interest passing to organizations described in sec_2055 under the terms of trust are ascertainable and severable from the noncharitable interests within the meaning of sec_20_2055-2 thus the interests passing to charitable organizations described in sec_2055 under trust as amended are interests for which a deduction would have been allowable under sec_2055 but for sec_2055 provided that the judicial proceeding to reform trust is commenced within days after the last date including extensions for filing the estate_tax_return the interests under article two of the will are reformable interests within the meaning of sec_2055 under article two of the will the interests of the noncharitable and charitable beneficiaries will terminate upon the expiration of the ten-year term under trusts a and b the beneficiaries’ interests will terminate at the same time under the terms of trust prior to the reformation trust income is to be distributed among eleven named charities in the trustees’ discretion after the reformation two trusts are created trust a is intended to qualify as a charitable_lead_unitrust with a six percent unitrust_amount being paid to charitable beneficiaries for ten years trust b is intended to qualify exclusively as a charitable_trust according to the information submitted under the terms of trust charitable beneficiaries were to receive the income for ten years and at the end of ten years the corpus was to be split equally between the charitable and non-charitable beneficiaries the present worth of the right to receive the income from dollar_figure for ten years plus the right to receive half of the dollar_figure ten years hence is dollar_figure103 under the proposed reformation the original trust corpus is to be divided equally between trust a and trust b_trust b is to pay income annually to charities for ten years and the remainder will then pass to charity the present worth of the charitable interest in this trust is dollar_figure for each dollar_figure of trust corpus trust a is to pay a unitrust_amount of percent per year to charity for ten years after ten years the remainder is to be distributed to non-charitable beneficiaries with an adjusted payout rate of percent times or percent based on an interest rate of x which is the sec_7520 rate for date and with annual payments made at the end of the year the present worth of the income_interest in a unitrust that pays for ten years certain is dollar_figure908 for each dollar_figure of initial trust corpus the charitable interest in the reformed trusts is dollar_figure000 ½ times dollar_figure plus dollar_figure954 ½ times dollar_figure908 or dollar_figure954 the proposed reformation meets the requirements set forth in sec_2055 the difference between the actuarial value of the qualified_interest and the actuarial value of the reformable_interest is less than five percent of the actuarial value of the reformable_interest in addition the reformable_interest and the qualified_interest are for the same period further the proposed reformation will be effective as of the date of the decedent’s death ruling_request sec_2 under sec_20_2055-2 in the case of decedents dying after date where an interest in property passes from the decedent for charitable purposes and an interest in the same property passes from the decedent for private purposes no deduction is allowed under sec_2055 for the value of the interest passing for charitable purposes unless the interest is a deductible_interest under sec_20_2055-2 the term deductible_interest includes a unitrust_interest a unitrust_interest is a right to receive payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property which funds the unitrust_interest the unitrust_interest may be paid for a specified term or the life or lives of named individuals each of whom must be living at the creation of the unitrust under sec_20_2055-2 a charitable interest is a unitrust_interest only if it is a unitrust_interest in every respect under sec_20_2055-2 where a unitrust_interest is in a_trust the instrument may provide that income of the trust in excess of the amount required to pay the unitrust_interest shall be paid to or for_the_use_of a charity nevertheless the amount of the deduction is limited to the fair_market_value of the unitrust_interest under sec_20_2055-2 the present_value of a unitrust_interest is determined by subtracting the present_value of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property after the proposed reformation the amount of the unitrust_interest payable with respect to trust a will be determined pursuant to a specified formula the unitrust_amount will be ascertainable and determinable effective as of the date of decedent’s death accordingly based on the facts submitted and representations made we conclude that the charitable interest in trust a after the proposed reformation will constitute a unitrust_interest within the meaning of sec_2055 and e vii provided that trust a will be a valid trust under local law therefore effective as of the date of decedent’s death an estate_tax charitable deduction will be allowed under sec_2055 for the present_value of the unitrust_interest determined in accordance with sec_20_2055-2 in addition after the proposed reformation trust b will only provide for payments to the eleven named charitable beneficiaries accordingly an estate_tax charitable deduction will be allowed under sec_2055 for the bequest to trust b as reformed provided that trust b will be a valid trust under local law and provided that such construction is consistent with applicable state law thus the proposed reformation of trust as amended into a charitable_trust and a charitable_lead_unitrust will be a qualified_reformation for purposes sec_2055 except as specifically ruled above no opinion is expressed or implied as to the federal tax consequences of the situation described above under any other provisions of the internal_revenue_code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james c gibbons james c gibbons assistant to the chief branch office of the assistant chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
